Citation Nr: 0009019	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  97-32 580A	)	DATE
	)
	)


THE ISSUE

Whether an April 22, 1986, decision of the Board of Veterans' 
Appeals (Board), which denied reopening of a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, and a March 9, 1990, Board decision, which denied 
reopening of a claim of entitlement to service connection for 
an acquired psychiatric disorder, to include a post-traumatic 
stress disorder, should be revised or reversed on the grounds 
of clear and unmistakable error.

(The issue of entitlement to an effective date earlier than 
February 5, 1991, for a grant of service connection for a 
post-traumatic stress disorder will be addressed in a 
separate decision.)


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from July 1943 to March 1946 
and March 1951 to March 1953.  Historically, service 
connection for an acquired psychiatric disorder was denied by 
decisions of the Board in October 1961, March 1962 (a 
reconsideration decision), July 1969, and February 1981.  In 
an April 22, 1986 decision, the Board denied reopening of the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  In a March 9, 1990 decision, the Board 
denied reopening of the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include a 
post-traumatic stress disorder.  

Historically, in a May 1993, rating decision the St. 
Petersburg, Florida, Regional Office (RO), granted service 
connection and assigned a 30 percent evaluation for a post-
traumatic stress disorder, effective February 5, 1991.  The 
veteran appealed said disability rating and effective date 
assigned for that service connection grant.  An April 1995 RO 
hearing was held.  In a June 1995 decision, the hearing 
officer awarded a 50 percent evaluation for post-traumatic 
stress disorder.  In a July 1995 implementing rating 
decision, the RO increased the evaluation for a post-
traumatic stress disorder from 30 percent to 50 percent, 
effective February 5, 1991.  In a September 1997 rating 
decision, the RO increased the evaluation for a post-
traumatic stress disorder from 50 percent to 70 percent, 
effective February 5, 1991.  In a written statement dated in 
September 1997, in response to notice of that September 1997 
rating decision, the veteran stated, in pertinent part, that 
"I accept the 70% SC rating for PTSD eff 2/5/91....  I am not 
appealing this rating."  The Board construes this as a 
written withdrawal of the appellate issue of an increased 
rating for the service-connected psychiatric disability.  See 
38 C.F.R. § 20.204(b),(c) (1999).  

On November 21, 1997, Public Law No. 105-111 was enacted 
(codified at 38 U.S.C. §§ 5109A and 7111), which governs 
revision of Board decisions on the grounds of clear and 
unmistakable error.  VA O.G.C. Prec. Op. No. 1-98 (Jan. 13, 
1997) held that "Section 7111 of title 38, United States 
Code, as added by Pub. L. No. 105-111, under which a claimant 
is entitled to a Board of Veterans Appeals decision on the 
merits on a request for revision of a prior Board decision on 
the grounds of clear and unmistakable error, applies to 
claims pending on the date Pub. L. No. 105-111 was enacted."  
Additionally, that General Counsel Opinion stated that "any 
pertinent claim that the Board would have construed as a 
motion for reconsideration alleging obvious error in fact or 
law would appear to qualify as a request for revision under 
section 7111 entitled to a Board decision on the merits.  In 
addition, any claim, alleging CUE in a prior Board decision, 
that the Board would have denied under Smith [v. Brown, 35 
F.3d 1516 (Fed. Cir. 1994)] would appear to qualify as a 
request for revision under section 7111."  

Specifically, in a December 1997 written statement, the 
veteran argued, in essence, that the Board's "1988" and 
1990 decisions were clearly and unmistakably erroneous 
insofar as they denied service connection for a post-
traumatic stress disorder was concerned.  It is noted that 
there is no Board decision dated in 1988.  In other 
documents, it appears that the Board's 1986 decision is the 
one intended to be at issue (with the 1990 decision).  The 
discussion herein will reflect that conclusion.

In April 1999, the Board's administrative staff sent the 
veteran and his representative a letter, advising them of 
recently promulgated regulations concerning requirements for 
filing and pleading with respect to motions for revision of 
Board decisions based on clear and unmistakable error; that 
in the event such motion was finally denied, the Board would 
not consider another clear and unmistakable error motion on 
that decision; and that if they did not respond in writing 
within 60 days from date of notification letter, the Board 
would assume that they wanted the Board to adjudicate such 
clear and unmistakable error motion.  Later in April 1999, 
the veteran submitted a letter requesting that the motion be 
adjudicated by the Board.  Accordingly, the Board will herein 
render a decision on that clear and unmistakable error 
motion.  

In response to the Board's administrative staff request for 
clarification as to representation, the veteran recently 
filed a November 1999 power of appointment form, appointing 
as representative the service organization listed on the 
title page of this decision.  

The issue of entitlement to an effective date earlier than 
February 5, 1991, for a grant of service connection for post-
traumatic stress disorder will be addressed in a separate 
decision with different docket number.  


FINDINGS OF FACT

1.  In an April 22, 1986, decision, the Board denied 
reopening of a claim of entitlement to service connection for 
an acquired psychiatric disorder, but did not adjudicate, as 
an issue, service connection for a post-traumatic stress 
disorder.  That decision was supported by the evidence then 
of record and the applicable laws and regulations in effect 
at that time.

2.  In a March 9, 1990, decision, the Board denied reopening 
of a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include the issue of 
entitlement to service connection for a post-traumatic stress 
disorder.  

3.  The March 9, 1990 Board decision, insofar as its denial 
of a claim for service connection for a post-traumatic stress 
disorder is concerned, was supported by the evidence then of 
record and the applicable, existant statutory and regulatory 
provisions.  


CONCLUSIONS OF LAW

1.  The April 22, 1986 Board decision, which denied reopening 
of a claim of entitlement to service connection for an 
acquired psychiatric disorder, is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 4004 (West 1982); 38 
U.S.C.A. § 7111 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 20.1403 (1999).  

2.  The March 9, 1990 Board decision, which denied reopening 
of a claim of entitlement to service connection for an 
acquired psychiatric disorder, including a post-traumatic 
stress disorder, is not clearly and unmistakably erroneous.  
38 U.S.C.A. § 4004 (West 1988 and Supp. 1990); 38 U.S.C.A. 
§ 7111 (West 1991 and Supp. 1999); 38 C.F.R. § 20.1403 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 1991 and Supp. 1999).  Motions for 
review of prior Board decisions on the grounds of clear and 
unmistakable error are adjudicated pursuant to the Board's 
Rules of Practice at 64 Fed. Reg. 2134-2141 (1999) (codified 
at 38 C.F.R. §§ 20.1400-1411).  Pursuant to 38 C.F.R. 
§ 20.1404(a), the motion alleging clear and unmistakable 
error in a prior Board decision must be in writing, and must 
be signed by the moving party or that party's representative.  
The motion must include the name of the veteran; the name of 
the moving party if other than the veteran; the applicable VA 
file number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  

Additionally, pursuant to 38 C.F.R. § 20.1404(b), the motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied.

In a December 1997 written motion, the veteran argued, in 
essence, that the Board's 198[6] and 1990 decisions were 
clearly and unmistakably erroneous insofar as they denied 
service connection for a post-traumatic stress disorder was 
concerned.  In that motion, the veteran alleged, in pertinent 
part:

1.  That since 1986 the veteran has filed 
three times for PTSD, and was service 
connected for PTSD on the third appeal.  

2.  That the BVA has made a "clear and 
unmistakable error" in denying the 
veteran service connection for PTSD in 
1988 [sic] and 1990:

a.  That there was VA hospital 
evidence since 1987, which was 
addressed by the Board in its 1988 
[sic] and 1990 decisions, and which 
was "arbitrarily" disregarded.
b.  That the BVA was "capricious" 
in its decision making process....

(2) That there was (sic) VA 
hospital records from 1968, 
that were part of the veteran's 
C-File, that were not given 
consideration despite their 
pertinence to the veteran's 
claim. 

In an April 1999 written statement, the veteran stated that 
he was providing "amplification" to his argument set forth 
in that December 1997 motion by stating, in pertinent part:

1.  That since 1986 I have filed three 
times for PTSD, and was service connected 
for PTSD on the third appeal.  In each 
appeal the medical evidence available to 
the board was the same.

2.  That there were no changes in the 
interpretation of the applicable VA 
statu[t]e or regulations.

The veteran's December 1997 motion with April 1999 written 
addendum appear to satisfy the filing and pleading 
requirements set forth in 38 C.F.R. § 20.1404 for a motion 
for revision of a decision based on clear and unmistakable 
error.  It should be added that his written arguments for 
revision specified the dates of the Board decisions to which 
the motion relates.  Although the veteran refers in said 
motion to a 1988 Board decision, this is obviously a 
typographical error and was intended to read 1986, since a 
1986, not a 1988, Board decision was rendered on the issue of 
service connection for a psychiatric disorder; the only other 
Board decision rendered in the 1980's was a 1981 Board 
decision, which specifically denied the issue listed therein 
of service connection for a psychosis; and his arguments are 
limited to clear and unmistakable error in Board decisions 
insofar as they denied service connection for a post-
traumatic stress disorder (which is a psychoneurosis).  


The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made....  

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.  

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court), in Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

With respect to the April 22, 1986, decision, the Board 
denied reopening of a claim of entitlement to service 
connection for an acquired psychiatric disorder, but did not 
adjudicate, as an issue, service connection for a post-
traumatic stress disorder.  Although the issue listed in that 
Board decision was "entitlement to service connection for a 
psychiatric disorder", the discussion and evaluation, 
findings of fact, and conclusion of law sections cited 
therein made absolutely no mention of a post-traumatic stress 
disorder.  In fact, none of the medical evidence existing at 
the time that the April 22, 1986, Board decision was rendered 
actually included a diagnosis for a post-traumatic stress 
disorder; rather the evidence primarily related to diagnosed 
schizophrenia.  Therefore, since the April 22, 1986, Board 
decision did not adjudicate, as an issue, service connection 
for a post-traumatic stress disorder, nor was a post-
traumatic stress disorder actually diagnosed at the time, the 
veteran's motion alleging that the April 22, 1986, Board 
decision was clearly and unmistakably erroneous in denying 
service connection for a post-traumatic stress disorder is 
without merit, and that decision is not subject to revision 
or reversal.  38 U.S.C.A. § 4004 (West 1982); 38 U.S.C.A. 
§ 7111 (West 1991 and Supp. 1999); 38  C.F.R. § 20.1403 
(1999).  

With respect to the March 9, 1990 Board decision, insofar as 
its denial of a claim for service connection for a post-
traumatic stress disorder is concerned, the medical evidence 
cited to by the Board in that decision included a February 
1987 VA psychiatric examination report, which included a 
diagnosis of a post-traumatic stress disorder.  Prior to that 
examination date, the clinical evidence then of record did 
not include a diagnosis of a post-traumatic stress disorder.  
Other clinical evidence cited to by the Board in that 
decision included a June 1987 private clinical psychologist's 
statement, which included a diagnosis of a post-traumatic 
stress disorder.  However, as the Board stated in that 
decision, an August 1987 VA Board of three psychiatrists 
medical opinion and a June 1989 Office of the Chief Medical 
Director medical opinion unequivocally stated that a 
diagnosis of post-traumatic stress disorder was not supported 
by the evidence of record.  In the Board's "discussion and 
evaluation" section of that decision, the Board stated, in 
pertinent part, that  although diagnoses of post-traumatic 
stress disorder had been rendered, "the fundamental criteria 
requisite to supporting such a diagnosis have not been met....  
Rather, the evidence in its entirety, including a review by a 
board of three Veterans Administration psychiatrists, as well 
as the Chief Medical Director, has been overwhelmingly to the 
effect that the veteran suffers from schizophrenia, rather 
than a stress-related disorder."  The March 9, 1990 Board 
decision's conclusion of law was that "[e]vidence submitted 
since the Board's decision of 1986 does not establish a new 
factual basis warranting service connection for post-
traumatic stress disorder" with 38 U.S.C.A. § 4004 and 38 
C.F.R. § 19.194 listed as legal citations.  

The provisions of 38 U.S.C.A. § 4004 (West 1988) stated, in 
pertinent part, "[e]xcept as provided in section 3008 of 
this title, when a claim is disallowed by the Board, the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered."  
The provisions of 38 C.F.R. § 19.194 (1989) stated, in 
pertinent part, "[w]hen a claimant requests that a claim be 
reopened after an appellate decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made and, if it is, whether it 
provides a new factual basis for allowing the claim.  An 
adverse determination as to either question is appealable."  

A critical issue for resolution is whether the March 9, 1990 
Board decision, insofar as it denied service connection for a 
post-traumatic stress disorder is concerned, was undebatably 
erroneous based on the evidentiary record and laws and 
regulations existant at that time.  It appears that said 
March 9, 1990 Board decision correctly applied the pertinent 
laws and regulations and was well supported by the facts 
existant at that time.  A reasonable interpretation of the 
medical evidence then of record was that a diagnosis of post-
traumatic stress disorder was not confirmed by the weight of 
the evidence (i.e., the evidentiary value of medical opinions 
by a VA Board of psychiatrists and a VA Chief Medical 
Director outweighed previous VA and private medical opinion, 
as the March 9, 1990 Board decision clearly held).  A new 
factual basis for allowing the claim thus was not presented, 
as the March 9, 1990 Board decision also held.  A motion for 
clear and unmistakable error must fail if there is a 
"plausible" or rational basis for the Board's 
interpretation of VA law and application of that law to the 
existant facts pertaining to a veteran's claim.  See Berger 
v. Brown, 10 Vet. App. 166, 170 (1997).  Appellant's motion 
is basically a disagreement as to how the facts were weighed 
or evaluated.  Consequently, that March 9, 1990 Board 
decision, insofar as it denied service connection for a post-
traumatic stress disorder is concerned, is not clearly and 
unmistakably erroneous for the foregoing reasons; and 
therefore, is not subject to revision or reversal.  38 
U.S.C.A. § 4004 (West 1988); 38 U.S.C.A. § 7111 (West 1991 
and Supp. 1999); 38 C.F.R. § 20.1403 (1999).  


ORDER

The April 22, 1986 Board decision, which denied reopening of 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, and the March 9, 1990 Board decision, 
which denied reopening of a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include a 
post-traumatic stress disorder, are not clearly and 
unmistakably erroneous, and therefore, the motion for 
revision or reversal is denied.


		
	MICHAEL D. LYON 
Member, Board of Veterans' Appeals


 


